Exhibit 10.2

 

*** indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed with the Securities and Exchange Commission.

 

 

JOINT VENTURE AGREEMENT

 

THIS AGREEMENT is made effective as of the 7th day of October, 2004,

 

BETWEEN:

 

YINKA FOLAWIYO PETROLEUM CO. LTD., a company incorporated and existing under the
laws of the Federal Republic of Nigeria, with offices at Yinka Folawiyo Plaza,
38, Warehouse Road, Apapa, Lagos, Nigeria (hereinafter referred to as “YFP”);
and

 

SYNTROLEUM INTERNATIONAL HOLDINGS COMPANY, an exempted company with limited
liability organized under the laws of the Cayman Islands with offices at 4322
South 49th West Avenue, Tulsa, Oklahoma 74107 and Syntroleum Nigeria Limited., a
company incorporated and existing under the laws of the Federal Republic of
Nigeria with its registered address at St. Nicholas House, 9th Floor, Catholic
Mission Street, Lagos, Nigeria, (hereinafter collectively referred to as
“Syntroleum”);

 

herein collectively referred to as the “Parties and individually as a “Party”
and

 

For Purposes of Section 9 of this Agreement only, Syntroleum International
Corporation, a corporation organized under the laws of the State of Delaware,
United States of America with offices at 4322 South 49th West Avenue, Tulsa,
Oklahoma 74107

 

WHEREAS, YFP is the sole holder of Oil Mining Lease 113 (the area of which was
formerly comprised in Oil Prospecting License 309) offshore the Federal Republic
of Nigeria (“OML 113 Lease”);

 

WHEREAS, Syntroleum and its parent companies owns the Syntroleum GTL Process
which it expects will be applicable to the development of the OML 113 Lease and
has relationships in the international oil and gas industry necessary to attract
a proficient and reputable international operator of offshore projects; and

 

WHEREAS, YFP and Syntroleum have entered into that certain Heads of Agreement
dated August 27, 2004 (“Heads of Agreement”), pursuant to and subject to the
terms of which Syntroleum desires to acquire, and YFP desires to transfer to
Syntroleum Nigeria, Ltd., an undivided forty percent (40%) Participating
Interest in and to the OML 113 Lease;

 

Now therefore the Parties agree as follows:

 

ARTICLE 1 - DEFINITIONS AND INTERPRETATION

 

1.1 In this Agreement, including its recitals, the following expressions shall
have the following respective meanings:

 

  1.1.1 “Accounting Procedure” means the accounting procedure attached as
Exhibit A to the Joint Operating Agreement.



--------------------------------------------------------------------------------

  1.1.2 “Additional Wells” means up to three additional wells which may be
drilled by Syntroleum on the OML 113 Lease after the plugging and abandonment or
temporary abandonment of the Second Well.

 

  1.1.3 “Affiliate” means in relation to any Party, any company, partnership or
other entity that controls or is controlled by that Party or is controlled by a
company, partnership or other entity which controls that Party. “Control” means
the right to exercise, directly or indirectly, more than 50% of the voting
rights of a company or other entity.

 

  1.1.4 “Agreements” means this Agreement, the Deed of Assignment, the Technical
Assistance Agreement and the Joint Operating Agreement.

 

  1.1.5 “Aje Commercial Bonus” means the amount of *** United States dollars ***
payable by Syntroleum to YFP in accordance with the provisions of Section 4.2 of
this Agreement.

 

  1.1.6 “Aje Field” means the Hydrocarbon accumulation located within the
boundaries of the OML 113 Lease as more particularly described on the map
attached hereto as Exhibit A.

 

  1.1.7 “Approval Authorities” means the Ministry of Petroleum Resources of the
Federal Republic of Nigeria and such other governmental authorities whose
consent is required for the approval of the Deed of Assignment or any other
Government agency the approval of which is required to fulfil any obligations of
the Parties pursuant to this Agreement.

 

  1.1.8 “Approval Date” means the date upon which the Approval Authorities grant
approval of the Deed of Assignment affecting the transfer and assignment of the
Assigned Interests from YFP to Syntroleum and any assignees of Syntroleum,
including the International Operator.

 

  1.1.9 “Assigned Interests” means the interests in the OML 113 Lease assigned
to Syntroleum by YFP pursuant to Section 2.1 below.

 

  1.1.10 “Business Day” means any day other than (a) Saturday or Sunday or (b)
any day on which banks in Lagos, Nigeria or New York, New York, United States
are permitted or required to be closed.

 

  1.1.11 “Capital Costs” means all costs and expenditures incurred pursuant to
the Agreements and which qualify to be treated as qualifying capital
expenditures under the provisions of the PPTA or CITA. Notwithstanding the
foregoing, for the purpose of calculating YFP’s share of Operating Costs after
Project Payout all drilling costs shall be treated as Capital Costs ***.

 

  1.1.12 “Capital Paying Interest” means the respective obligations of the
Parties to be liable for and to pay all costs and expenses that are Capital
Costs associated with any and all operations conducted upon the OML 113 Lease or
in relation to the OML 113 Lease pursuant to the Joint Operating Agreement and
expressed as a percentage of such costs and expenses and determined in
accordance with the provisions of Article 2 of this Agreement.

 

2



--------------------------------------------------------------------------------

  1.1.13 “CITA” means the Companies Income Tax Act, CAP.60 Laws of the Federal
Republic of Nigeria, as amended from time to time.

 

  1.1.14 “Commercial Discovery” means any accumulation of Hydrocarbons located
on the OML 113 Lease that Syntroleum, in its sole discretion, based on
Syntroleum’s drilling operations on OML 113, deems to have sufficient commercial
worth to Syntroleum to warrant the preparation and submission of a plan of
development in respect of such Hydrocarbon accumulation to the Approval
Authorities for their approval.

 

  1.1.15 “Commercial Production” means the production of Hydrocarbons from a
Commercial Discovery.

 

  1.1.16 “Concession” means OML 113, and any and all extensions, renewals or
amendments of OML 113 agreed to in writing by the Parties and the Government.

 

  1.1.17 “Cost Recovery Account” means an account established by Syntroleum and
YFP in accordance with the provisions of this Agreement and the Accounting
Procedure that will receive *** percent *** of the net proceeds from the sale of
Hydrocarbon production and associated Hydrocarbon products after deduction of
the Royalty.

 

  1.1.18 “Crude Oil” means hydrocarbons which are produced at the wellhead in
liquid state at atmospheric pressure, including crude mineral oil, asphalt, and
ozokerites and the liquid hydrocarbons known as condensate and Natural Gas
liquids obtained from Natural Gas by condensation, cryogenic process or
extraction through separation units.

 

  1.1.19 “Declaration of Commerciality” means the written declaration to YFP
made in the sole discretion of Syntroleum after the completion of the drilling
of either the Initial Well, the Second Well, or any of the Additional Wells that
the Aje Field is a commercial field and warrants the preparation and submission
of a plan of development to the Approval Authorities for their approval.

 

  1.1.20 “Deed of Assignment” means the deed of assignment attached hereto as
Exhibit “B”.

 

  1.1.21 “Effective Date” means October 7, 2004.

 

  1.1.22 “Excess Signature Bonus” means that cash amount, if any, in excess of
*** dollars *** received by Syntroleum as a Signature Bonus.

 

  1.1.23 “Exploration Well” means any well whose purpose at the time of the
commencement of drilling is to explore for an accumulation of Hydrocarbons whose
existence was at that time as yet unproven by drilling.

 

3



--------------------------------------------------------------------------------

  1.1.24 “Government” means the government of the Federal Republic of Nigeria
and any political subdivision, agency, instrumentality, ministry, state owned or
operated oil company, agency, or organization, department, office or bureau of
such government, including without limitation, the Nigerian National Petroleum
Corporation and its Affiliates.

 

  1.1.25 “Governmental Delay” means any delay suffered by Syntroleum in the
performance of its obligations under this Agreement caused by the relevant
agencies of the Government failing to grant timely approval of the environmental
impact assessment or any permits required in order for Syntroleum to perform its
obligations under this Agreement.

 

  1.1.26 “Hydrocarbons” means Crude Oil, Natural Gas and the products resulting
from the processing of Natural Gas using the Syntroleum GTL Process

 

  1.1.27 “Initial Well” means a well within the Aje Field, the drilling of which
is commenced in accordance with and subject to the provisions of Section 3.1.

 

  1.1.28 “International Operator” means a recognized international oil and gas
company with a demonstrated proficiency and reputation for conducting
international offshore oil and gas projects, including its affiliate existing
under the laws of the Federal Republic of Nigeria, that has been approved by
each of YFP and Syntroleum, their approval of which is not to be unreasonably
withheld or delayed.

 

  1.1.29 “Joint Operating Agreement” means the agreement between YFP, Syntroleum
and the International Operator governing operations in the OML 113 Lease, such
agreement to be negotiated by the parties, as such agreement may be amended from
time to time hereafter. The basis for such agreement shall be the 1995 Model
Form International Operating Agreement of the Association of International
Petroleum Negotiators.

 

  1.1.30 “Joint Operations” means Joint Operations, as defined in the Joint
Operating Agreement.

 

  1.1.31 “Letter of Credit” means a letter of credit in a form and from a bank
acceptable to the Parties in the amount of ten million dollars (US$10,000,000)
including the terms and conditions as set forth in Section 4.1.

 

  1.1.32 “Natural Gas” means those hydrocarbons that at atmospheric conditions
of temperature and pressure are in a gaseous phase, including wet mineral gas,
and dry mineral gas, wet gas and residual gas remaining after the extraction or
separation of liquid Hydrocarbons from wet gas, as well as non-hydrocarbon gas
or gases produced in association with liquid or gaseous Hydrocarbons.

 

  1.1.33 “Notice” means a notice in writing delivered in accordance with the
provisions of Article 16.

 

  1.1.34 “OML” means an Oil Mining Lease issued by the Government.

 

4



--------------------------------------------------------------------------------

  1.1.35 “OML 113 Lease” means Oil Mining Lease No. 113 issued by the Government
to YFP, and all amendments, renewals and extensions thereto and includes the
area currently comprised in OML 113.

 

  1.1.36 “Operating Costs” means all costs and expenditures other than those
treated as qualifying capital expenditures under the PPTA or CITA and are
incurred pursuant to the terms of the Agreements for the purpose of carrying out
Joint Operations

 

  1.1.37 “Operating Paying Interest” means the respective obligations of the
Parties to be liable for and to pay all of the costs and expenses that are
Operating Costs associated with any and all operations conducted upon the OML
113 Lease or in relation to the OML 113 Lease pursuant to the Joint Operating
Agreement and expressed as a percentage of such costs and expenses to be
determined in accordance with the provisions of Article 2 of this Agreement.

 

  1.1.38 “Operator” means the company or other entity designated to conduct
operations on the OML 113 Lease from time to time pursuant to the Joint
Operating Agreement.

 

  1.1.39 “Participating Interest” means the percentage share of a Party in the
undivided ownership, rights, benefits, duties, obligations and liabilities
granted by the Government in the title to the OML 113 Lease, and a corresponding
interest in the Joint Operating Agreement.

 

  1.1.40 “Parties” means the parties to this Agreement and “Party” means any one
of them.

 

  1.1.41 “Paying Interest” means the respective obligations of the Parties to be
liable for and to pay the costs and expenses associated with any and all
operations conducted upon the OML 113 Lease or in relation to the OML 113 Lease
pursuant to the Joint Operating Agreement and expressed as a percentage of such
costs and expenses and determined in accordance with the provisions of Article 2
of this Agreement and includes a Party’s Capital Paying Interest and Operating
Paying Interest.

 

  1.1.42 “PPTA” means the Petroleum Profits Tax Act Cap. 354 of the laws of the
Federal Republic of Nigeria (LFN) 1990 as amended from time to time.

 

  1.1.43 “Profit Account” means an account established by Syntroleum and YFP in
accordance with the provisions of this Agreement and the Accounting Procedure
that will receive *** percent *** of the net proceeds from the sale of
Hydrocarbon production and associated Hydrocarbon products after deduction of
the Royalty.

 

  1.1.44 “Project Payout” means the date or dates upon which Syntroleum’s
cumulative net cash flow for the OML 113 Lease, equals (i) the cumulative total
of costs incurred by Syntroleum for the delineation, drilling, producing,
operating, processing (including but not limited to, costs involved in the
processing of the produced natural gas using the Syntroleum GTL Process), (ii)
all Capital Costs, and Operating Costs, incurred by Syntroleum with respect to
the OML 113 Lease prior to any such date, and (iii) Syntroleum’s share of the
Prior Costs, but (iv) excluding any Signature Bonus and any Aje Commercial
Bonus.

 

5



--------------------------------------------------------------------------------

  1.1.45 “Prior Costs” means those cost incurred prior to the Effective Date by
YFP or its assignees in exploring and operating the OML 113 Lease including but
not limited to, the costs incurred in drilling the wells identified as the Aje
#1 and Aje #2 wells on the OML 113 Lease and all 2-D and 3-D seismic acquired
with respect to the OML 113 Lease, but excluding any Signature Bonus which at
the date of this agreement are agreed to be US$***, and subject to the Prior
Costs Adjustment, shall be allocated in an amount equal to *** percent *** of
the total of such costs to Syntroleum and in an amount equal to *** percent ***
of the total of such costs to YFP. Syntroleum shall have the right to audit the
books of YFP to verify the amount of the Prior Costs. The Parties agree that,
for the calculation of taxes under the PPTA, the Prior Costs shall be applied to
production of Hydrocarbons from the OML 113 Lease exclusively.

 

  1.1.46 “Prior Costs Adjustment” means a reduction of the Prior Costs
recoverable by Syntroleum and an increase in the Prior Costs recoverable by YFP
by the Prior Costs Adjustment Amount.

 

  1.1.47 “Prior Costs Adjustment Amount” means an amount determined by
multiplying by *** the amount, if any, by which the cumulative total of the
Excess Signature Bonuses paid by Syntroleum to YFP in accordance with Section
4.5 is less than *** dollars (US$ ***).

 

  1.1.48 “Revenue Interest” means at any point in time the percentage of the
total of all Hydrocarbons produced and saved from the OML 113 Lease (after the
deduction therefrom of any and all Royalties and other amounts assessed against
such production and payable to the Government) which a Party is entitled to
receive pursuant to the provisions of the Joint Operating Agreement and Article
2 of this Agreement, being the sum of such Party’s share of the Cost Recovery
Account and the Profit Account.

 

  1.1.49 “Rig Unavailability” means that Syntroleum has made a reasonable
commercial effort but has been unable to enter into a contract for a suitable
drilling rig by the date that is one hundred and twenty (120) days before the
one year anniversary date of the Approval Date that, in accordance with good
international petroleum industry practices and standards, meets all of the
following conditions: (a) designed, equipped, and staffed to operate in the
environment in which it will be operating; (b) designed to safely, effectively
and efficiently drill to the minimum agreed depth of the Initial Well, Second
Well or Additional Wells, as the case may be; (c) capable of performing such
functions and other activities as may be reasonably necessary or desirable in
connection with the drilling, logging and testing of the wells; (d) available to
be on the well location within the OML 113 Lease to commence drilling operations
within thirty (30) days of the date specified for the commencement of such
drilling operations in the work program and budget approved in accordance with
provisions of the JOA; and (e) may be leased under the generally accepted terms
and conditions of an international drilling rig contract and providing for a
contract lease rate which is not in excess of the prevailing rate for such rigs,
including charges for mobilization and demobilization.

 

6



--------------------------------------------------------------------------------

  1.1.50 “Royalty” means the amount of royalty payable to the Government
pursuant to the applicable laws and regulations of the Federal Republic of
Nigeria, as amended from time to time on production of Hydrocarbons from the OML
113 Lease.

 

  1.1.51 “Second Well” means the second well that may be drilled by Syntroleum
in accordance with and subject to the provisions of Section 3.2.

 

  1.1.52 “Signature Bonus” means the cash consideration paid to Syntroleum at
closing, by the International Operator or other third party included in the
initial Deed of Assignment submitted to the Approval Authorities prior to the
Approval Date, for the transfer and assignment by Syntroleum to the
International Operator or such other third party of a portion of the Assigned
Interests.

 

  1.1.53 “Shallow Water Option” means the right of YFP to make a one-time
election to increase its Revenue Interest in the Shallow Water Option Area
pursuant to the provisions of Section 2.3.

 

  1.1.54 “Shallow Water Option Area” means that portion of the OML 113 Lease
Area that is both (i) outside of the boundaries of the Aje Field, and (ii) at a
water depth of less than 100 meters.

 

  1.1.55 “Syntroleum Cost Sharing Interest” means Syntroleum’s share of both
Capital Costs and Operating Costs as defined in Article 2 of this Agreement.

 

  1.1.56 “Syntroleum GTL Process” means the proprietary natural gas to liquids
conversion process that is owned by Syntroleum and its parent companies.

 

  1.1.57 “Syntroleum Revenue Interest” means Syntroleum’s share of both the Cost
Recovery Account and the Profit Account as defined in Article 2 of this
Agreement.

 

  1.1.58 “Technical Advisor” means the Party designated in the Technical
Services Agreement to act as Technical Advisor in accordance with the provisions
of that agreement and to provide assistance to YFP in the conduct of petroleum
operations associated with the OML 113 Lease pursuant to the terms of the Joint
Operating Agreement.

 

  1.1.59 “Technical Services Agreement” means the agreement between YFP and the
Technical Advisor as contemplated by Section 3.1.

 

  1.1.60 “YFP Cost Recovery Payout” means the date or dates upon which YFP’s
cumulative net cash flow allocated to YFP from the Cost Recovery Account
attributable to the YFP Cost Recovery Percentage equals YFP’s final share of the
Prior Costs.

 

  1.1.61 “YFP Cost Recovery Percentage” means *** percent (***) of the Cost
Recovery Account in accordance with Section 2.1.

 

7



--------------------------------------------------------------------------------

  1.1.62 “YFP Cost Sharing Interest” means YFP’s share of both Capital Costs and
Operating Costs as defined in Article 2 of this Agreement.

 

  1.1.63 “YFP Revenue Interest” means YFP’s share of both the Cost Recovery
Account and the Profit Account as defined in Article 2 of this Agreement.

 

1.2 All references to articles, sections, recitals and schedules are, unless
otherwise expressly stated, references to clauses of, and recitals and schedules
to, this Agreement.

 

1.3 The headings in this Agreement are inserted for convenience only and shall
be ignored in construing this Agreement.

 

1.4 Any reference to laws or regulations shall be a reference to the same as
amended, supplemented or re-enacted from time to time.

 

1.5 Unless the context otherwise requires, reference to the singular shall
include a reference to the plural and vice-versa; and reference to any gender
shall include a reference to both genders.

 

1.6 Where a word or phrase is defined, its other grammatical forms shall have a
corresponding meaning.

 

1.7 Unless otherwise expressly stated, references to currency shall mean
currency of the United States of America.

 

1.8 In the event of any conflict between the provisions of this Agreement and
the provisions of the Joint Operating Agreement or the Technical Services
Agreement, the provisions of this Agreement shall prevail.

 

8



--------------------------------------------------------------------------------

ARTICLE 2 – ASSIGNMENT AND CONVEYANCE OF ASSIGNED INTERESTS

 

2.1 YFP hereby obligates itself to assign and convey to Syntroleum subject to
the provisions of Section 2.2 and 2.3 below an undivided forty percent (40%)
Participating Interest in the OML 113 Lease pursuant to the Deed of Assignment,
and hereby assigns and conveys the Syntroleum Revenue Interest and the
Syntroleum Cost Sharing Interest in the OML 113 Lease. The Syntroleum
Participating Interest, Syntroleum Revenue Interest, Syntroleum Cost Sharing
Interest, YFP Participating Interest, the YFP Revenue Interest and the YFP Cost
Sharing Interest are shown in the following tables and expressed as a percent of
one hundred percent:

 

Before YFP Cost Recovery Payout and before Project Payout

 

***

 

After YFP Cost Recovery Payout but before Project Payout

 

***

 

After Project Payout

 

***

--------------------------------------------------------------------------------

* If YFP has unrecovered Operating Costs after Project Payout then YFP shall be
entitled to receive its *** percent (***) interest share of revenues in the Cost
Recovery Account until such time as it recovers its share of Operating Costs. In
the event that YFP has recovered its Operating Costs and there remains excess
cost recovery amounts otherwise allocable to YFP they shall be allocated to
Syntroleum until such time as Syntroleum has recovered all of its share of
Capital Costs and Operating Costs. In the event that YFP and Syntroleum have
recovered their respective shares of Capital Costs and Operating Costs then any
excess amounts remaining in the Cost Recovery Account shall be transferred to
the Profit Account and distributed to YFP and Syntroleum as provided above.

 

** In the event that at any time after the initial Project Payout has been
achieved Syntroleum’s cumulative net cash flow for the OML 113 Lease becomes
negative then the Revenue and Cost Sharing Interests of the Parties shall revert
to those set forth under the table labelled “After YFP Cost Recovery Payout but
Before Project Payout” until such time as Project Payout is again achieved.

 

9



--------------------------------------------------------------------------------

2.2 The obligation of YFP under section 2.1 to transfer and assign to Syntroleum
the Participating Interest, the Syntroleum Revenue Interest and the Syntroleum
Cost Sharing Interest shall be irrevocable by YFP, provided, however, that YFP
shall not be obligated to deliver to the Approval Authorities for their approval
the Deed of Assignment evidencing the transfer and assignment of the
Participating Interest in the OML 113 Lease to Syntroleum until the first to
occur of (i) an International Operator has become a party to the Agreements, or
(ii) Syntroleum has drilled the Initial Well in accordance with and subject to
the provisions of Section 3.1. It is the intention of the Parties that the
International Operator upon its selection will ratify and become a party to this
Agreement, or the Parties and the International Operator may enter into a
mutually acceptable agreement that supersedes and replaces this Agreement.
Syntroleum shall identify and propose the International Operator, and the
Parties shall meet together from time to time to review and evaluate proposals
from candidates for International Operator and shall mutually agree and approve
the selection of such International Operator, said approval not to be
unreasonably withheld or delayed by either Party.

 

2.3 YFP shall, with respect only to the first Exploration Well drilled within
the Shallow Water Option Area, have the one time right, prior to the setting of
the casing on that first Exploration Well, to elect to convert its Paying
Interest with respect to the Shallow Water Option Area to a *** percent Paying
Interest in respect of all operations therein and a *** percent (***) Revenue
Interest in respect of all net proceeds from the sale of Hydrocarbons therefrom.
In the event that YFP elects to exercise its right granted under this Section
2.3, the Paying Interest of YFP for the Shallow Water Option Area shall be ***
percent (***) thereafter and the Paying Interest of Syntroleum shall be ***
percent (***) thereafter. Syntroleum shall give Notice to YFP that it has
reached the casing point and YFP must make its written election to Syntroleum to
exercise the Shallow Water Option within twenty-four hours thereafter. In the
event that YFP fails to exercise its Shallow Water Option as provided within
this Section 2.3, the Shallow Water Option shall expire and YFP shall have no
further rights to modify its Paying Interest and Revenue Interest in OML 113. If
YFP exercises the Shallow Water Option, the provisions of the Joint Operating
Agreement shall apply mutatis mutandis to the Shallow Water Option Area except
that the interests of the Parties in that Shallow Water Option Area shall be as
follows:

 

Shallow Water Option Area

 

***

 

10



--------------------------------------------------------------------------------

2.4 In addition to the transfer and assignment to Syntroleum of the Assigned
Interests YFP shall also allocate to Syntroleum to the extent permitted by
Nigerian law the Syntroleum share of the Prior Costs as determined pursuant to
this Agreement.

 

2.5 Subject to the provisions of Section 2.2, the Assigned Interests shall be
assigned and conveyed as follows:

 

  2.5.1 YFP and Syntroleum shall execute all such deeds, assignments,
instruments, assurances, consents and other documents and do all such other
things as are necessary or, in Syntroleum’s opinion, desirable in order to
obtain all necessary Government approvals to the assignment and conveyance to
Syntroleum of the Assigned Interests on the terms contemplated by this
Agreement, the Joint Operating Agreement and the Technical Services Agreement.

 

  2.5.2 YFP shall, within five Business Days of the execution of the Agreements
by the Parties and by the International Operator, submit the Deed of Assignment
and any of the other Agreements as may be required and all other necessary
documentation to the Approval Authorities as may be required for approval of the
Deed of Assignment. If Syntroleum drills the Initial Well without having an
International Operator having been selected by YFP and Syntroleum as
contemplated by Section 3.1, then YFP shall, within five Business Days of the
written request of Syntroleum, submit the Deed of Assignment and any other of
the Agreements as may be required to the Approval Authorities. YFP will
immediately notify Syntroleum if the Approval Authorities require any additional
documentation or information in connection the granting or withholding of such
approval and Syntroleum will provide such additional documentation or
information as may be reasonably requested.

 

  2.5.3 Syntroleum shall bear and pay for its own account any fees or charges
assessed by the Government in accordance with applicable laws or regulations in
connection with the approvals and registrations of the documentation referred to
in Subsection 2.5.2.

 

  2.5.4 YFP shall use its reasonable commercial efforts to obtain any and all
required approvals from the Approval Authorities for the Assigned Interests.

 

  2.5.5 Until any required approvals from the Approval Authorities for any of
the Assigned Interests have been obtained, YFP shall hold such Assigned
Interests in trust for Syntroleum. During any time during which such Assigned
Interests are held in trust pursuant to this Section, YFP shall in good faith
perform all acts and things required to be done under the Concession to maintain
it in good standing and shall promptly advise Syntroleum of any notice which it
receives requiring that some act or thing be done which affects, or may affect,
or is in relation to the OML 113 Lease.

 

2.6 The respective interests of the Parties in each item of Joint Property, as
defined in the Joint Operating Agreement, shall be as provided in the Joint
Operating Agreement. YFP shall have the right to use any geologic, geophysical
or engineering data as provided in the Joint Operating Agreement. Syntroleum
shall provide YFP a copy of the 3-D pre-stack depth migrated geophysical data
set within a reasonable time period after execution of this Agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE 3 – WORK OBLIGATIONS

 

3.1 No later than January 15, 2005 Syntroleum and YFP shall agree upon the
selection of the International Operator, or Syntroleum shall commit to drill the
Initial Well without the presence of the International Operator. By February 15,
2005 YFP, Syntroleum and the International Operator, if any, shall agree and
execute the Agreements not previously executed and YFP shall file the Deed of
Assignment as provided in Section 2.5.2. The Technical Services Agreement shall
provide that the Technical Advisor shall render assistance to YFP in the conduct
of petroleum operations associated with the OML 113 Lease in accordance with the
Joint Operating Agreement. Subject to the provisions below Syntroleum will
commence or cause to be commenced the drilling of the Initial Well by February
15, 2006. If the Approval Date is a date in excess of ninety (90) days from the
date that YFP files the Deed of Assignment, the February 15, 2006 date to
commence the drilling of the Initial Well shall be extended by a period of time
equal to the number of days in excess of ninety (90) days between the filing of
the Deed of Assignment by YFP and the Approval Date. In addition, the obligation
of Syntroleum to commence or cause to be commenced the drilling of the Initial
Well may be extended by reasons of Force Majeure, Rig Unavailability or
Governmental Delay. Syntroleum may at any time after the completion of the
drilling of the Initial Well determine to terminate its participation in the OML
113 Lease and in the event it so elects, shall reassign and re-convey the
Assigned Interests to YFP at no cost to YFP.

 

3.2 Subject to the provisions of Section 3.1 above, within twelve months of the
plugging and abandonment or temporary abandonment of the Initial Well,
Syntroleum will commence or cause to be commenced the drilling of the Second
Well. The obligation of Syntroleum to commence or cause to be commenced the
drilling of the Second Well may be extended by reasons of Force Majeure, Rig
Unavailability or Governmental Delay. If the Declaration of Commerciality is
delivered by Syntroleum after the completion of the drilling of the Initial
Well, then Syntroleum will drill a Second Well at a location outside of the
boundaries of the Aje Field to be selected by Syntroleum in order to test a
geological structure within the OML 113 Lease other than the Aje Field. In the
event that Syntroleum does not deliver to YFP a Declaration of Commerciality
after the Initial Well the location of the Second Well may be drilled at any
location selected by Syntroleum on the OML 113 Lease. If Syntroleum fails to
commence the drilling of the Second Well within twelve months after the
completion of the drilling of the Initial Well as such time period may be
extended as provided in this Section 3.2, then Syntroleum shall cease to have
any rights or obligations in respect of the OML 113 Lease and shall reassign and
re-convey the Assigned Interests to YFP at no cost to YFP.

 

3.3 Syntroleum may at any time after the completion of the drilling of the
Initial Well provide YFP with a Declaration of Commerciality. Production, from
the OML 113 Lease shall not commence until a Declaration of Commerciality has
been delivered by Syntroleum to YFP.

 

3.4 Within six months of the plugging and abandonment or temporary abandonment
of the Second Well, Syntroleum may at its sole election either (a) terminate its
rights under the Agreements and then reassign and re-convey its Assigned
Interests to YFP at no cost to YFP; or (b) provide a written declaration to YFP
that the OML 113 Lease is provisionally

 

12



--------------------------------------------------------------------------------

commercial, pay to YFP upon such Notice the Aje Commercial Bonus, and agree to
drill the Additional Wells. Each Additional Well will be spudded within twelve
months of the plugging and abandonment or temporary abandonment of the previous
Additional Well. Within six months of the plugging and abandonment or temporary
abandonment of each of the Additional Wells, Syntroleum shall either (i)
terminate its rights under the Agreements and then reassign and re-convey its
Assigned Interests in the OML 113 Lease; (ii) provide the Declaration of
Commerciality to YFP, or (iii) if all three Additional Wells have not been
drilled, elect to drill an Additional Well.

 

3.5 Prior to the execution of the Joint Operating Agreement, Syntroleum, in
consultation with YFP, will prepare the OML 113 annual work program and budget
and will appear with YFP before the Government as required to maintain the OML
113 Lease in good standing.

 

ARTICLE 4 – PAYMENTS TO YFP

 

4.1 No later than January 15, 2005, Syntroleum will provide to YFP the Letter of
Credit. In the event that such Letter of Credit is not provided by January 15,
2005 then this Agreement shall terminate and Syntroleum shall have no further
rights to participate in OML 113. The Letter of Credit shall provide that in the
event that Syntroleum does not spud the Initial Well in accordance with the
provisions of, and within the time period provided in Section 3.1 then YFP shall
be entitled to receive payment as liquidated damages of ten million dollars (US
$10,000,000) by exercising its rights to receive payment under the terms of the
Letter of Credit. The Letter of Credit shall provide that it shall terminate
upon the abandonment or temporary abandonment of the Initial Well. In the event
that Syntroleum fails to spud the Initial Well in accordance with the provisions
of Section 3.1 YFP shall provide ten days (10) prior written notice to
Syntroleum of its intention to draw on the Letter of Credit. The Letter of
Credit shall provide that the spudding, abandonment or temporary abandonment of
the Initial Well shall be conclusively evidenced by the delivery to YFP by
Syntroleum of a copy of the daily drilling report prepared by the drilling
contractor selected by the Operator or Syntroleum indicating the date on which
the Initial Well has been spudded, abandoned or temporarily abandoned.
Syntroleum will have the right to draw against the Letter of Credit to pay the
costs of drilling the Initial Well. If YFP exercises its rights to receive
liquidated damages under the Letter of Credit as a result of a failure by
Syntroleum to spud the Initial Well within the period provided in Section 3.1
then Syntroleum will, if the Participating Interest has been previously assigned
to Syntroleum, reassign and re-convey its Assigned Interests to YFP at no cost
to YFP. The only liability Syntroleum shall have to YFP for a failure to spud
the Initial Well within the period provided in Section 3.1 is the amount payable
under the terms of the Letter of Credit and neither Syntroleum nor Syntroleum
International Corporation shall have any further or additional liability to YFP
whatsoever.

 

4.2 Within ten (10) days of the delivery by Syntroleum to YFP of the Declaration
of Commerciality, Syntroleum will pay to YFP the Aje Commercial Bonus.

 

4.3 The Parties shall jointly establish an annual plan in accordance with the
provisions of the Joint Operating Agreement and Technical Services Agreement for
improving the skills of YFP’s Nigerian personnel. The objective of such annual
plan shall be to assist YFP in establishing itself as a fully competent Operator
in the Shallow Water Option Area of the

 

13



--------------------------------------------------------------------------------

OML 113 Lease in the disciplines associated with the exploration, development
and production operations, including the management of such operations, and
assisting YFP in complying with the relevant regulations of the Government from
time to time as such regulations may apply to the OML 113 Lease. During the
period beginning on the Effective Date and ending on the date of first
Commercial Production from the OML 113 Lease the budget for such training
program shall be not less than seventy-five thousand dollars (US$75,000) per
Calendar Year. For the period beginning from the date of the commencement of
Commercial Production from the OML 113 Lease the budget for such training
program shall be not less than one hundred and fifty thousand dollars
(US$150,000). The amounts to be paid for training as provided in this Section
4.3 shall be pro-rated for any period that is less than a full Calendar Year.

 

4.4 Prior to commencement of Commercial Production from the OML 113 Lease YFP
shall provide free of charge to Syntroleum office space in the offices of YFP
located at the Yinka Folawiyo Plaza, in Lagos Nigeria reasonably sufficient to
house the staff of Syntroleum that are required to undertake the operations
required to be performed under the terms of this Agreement and the Joint
Operating Agreement. Additionally, YFP shall provide to Syntroleum, such other
logistical and office support reasonably necessary to enable the staff of
Syntroleum to fully and efficiently perform their activities. During the period
beginning on the Effective Date and ending on the Approval Date Syntroleum shall
pay to YFP an amount of *** dollars (US$***) per month to reimburse YFP for its
costs incurred in maintaining an office to support its activities undertaken
with respect to the OML 113 Lease. During the period beginning after the day
after the Approval Date and ending on the date of commencement of Commercial
Production Syntroleum shall pay to YFP an amount of *** dollars (US$***) per
month (paid in advance on the first Day of each month) to reimburse YFP such
office costs. After the commencement of Commercial Production Syntroleum shall
have no further obligation to make any payment to YFP under this Section 4.4 to
reimburse YFP for office costs and on commencement of Commercial Production YFP
shall have no further obligation to provide to Syntroleum office space and
logistical support under the provisions of this Section 4.4. This Section 4.4 is
personal to Syntroleum and its subcontractors and may not be assigned.

 

4.5 In the event Syntroleum receives a Signature Bonus, then to the extent that
there is an Excess Signature Bonus Syntroleum shall pay to YFP *** percent (***)
of such Excess Signature Bonus within ten days of the receipt of such amount by
Syntroleum. The Parties will make the Prior Cost Adjustment in the event that
the aggregate amounts paid to YFP by Syntroleum under this Section 4.5 is less
than *** dollars (US$***). The Prior Cost Adjustment, if any, will be made
thirty (30) days after the Approval Date.

 

ARTICLE 5 – SALES OF HYDROCARBONS

 

5.1 YFP shall have the right to take in kind its Revenue Interest share of
Hydrocarbons other than Natural Gas in accordance with the provisions of the
Joint Operating Agreement and the lifting provisions contemplated thereby as may
be mutually agreed to by the Parties.

 

5.2 All payments to be made to YFP under this Agreement shall be made in United
States dollars by wire transfer in immediately available funds to such bank
account as is registered in the name of YFP and is from time to time designated
by YFP by Notice to Syntroleum.

 

14



--------------------------------------------------------------------------------

5.3 The Parties acknowledge and agree that notwithstanding anything to the
contrary in this Article or elsewhere in this Agreement or any implied
obligations at law or equity, (i) Syntroleum shall have no obligation to exploit
or produce Hydrocarbons from OML 113 which Syntroleum, in its sole discretion,
does not consider to have sufficient commercial worth to Syntroleum to warrant
exploiting or producing, and (ii) in their relations with each other under or in
connection with this Agreement, the Parties shall not be considered fiduciaries.
In the event that Syntroleum elects not to declare an accumulation of
Hydrocarbons as a Commercial Discovery, the Joint Operating Agreement shall
provide to YFP the right on a sole risk basis to exploit and produce the
Hydrocarbons from such accumulation of Hydrocarbons.

 

ARTICLE 6 – TAXES AND WITHHOLDINGS

 

6.1 Each Party shall be individually responsible for the payment of any income,
value added and other taxes assessed by the taxing authorities of the Federal
Republic of Nigeria or any other country having or claiming tax jurisdiction
over such Party on any payments earned or received by such Party under the
provisions of this Agreement and the Joint Operating Agreement. Syntroleum shall
have the right, upon Notice to YFP, to withhold from payments due YFP under this
Agreement the amount required to be withheld by the country levying or assessing
such tax or asserting income tax jurisdiction. In the event that Syntroleum
withholds income, value added or other taxes on YFP’s behalf, Syntroleum will
provide YFP with information concerning the taxes withheld and a statement in
writing setting forth the amount of tax withheld and paid to the tax
authorities. The Parties shall retain recognized tax experts to assist the
Parties in structuring the activities under this Agreement and the Joint
Operating Agreement in order to minimize the taxes that may be imposed and paid
by the Parties.

 

6.2 The benefit of all capital and operating expenditures in respect of Joint
Operations on or in respect of any portion of the OML 113 Lease shall be
apportioned among the Parties in accordance with their respective Paying
Interests from time to time in the OML 113 Lease for the purpose of calculating
taxes which are due and payable by either of the Parties to the taxing
authorities of the Federal Republic of Nigeria or any other country in respect
of such operations. If, in any period during the term of this Agreement, a
Party’s Participating Interest exceeds its Paying Interest in the OML 113 Lease,
such Party shall assign (and shall be deemed to have so assigned) to the other
Party the benefit of all expenditures incurred during such period in respect to
the OML 113 Lease, to the extent of the difference between such Party’s
Participating Interest share and its Paying Interest share of such expenditures.
Notwithstanding the foregoing Syntroleum shall seek advice on the preparation
and payment of taxes under the PPTA so as to minimize the Parties’ taxes under
the PPTA.

 

ARTICLE 7 – OTHER RIGHTS AND OBLIGATIONS OF THE PARTIES

 

7.1. All costs and expenses incurred by Syntroleum resulting from operations
conducted in the OML 113 Lease or in relation to the OML 113 Lease shall be
charged to the Joint Account, as defined in the Joint Operating Agreement, and
paid by the Parties in accordance with their respective Paying Interests, as
determined by reference to Section 2 of this Agreement in respect of such
operations in effect at the time such costs and expenses are incurred.

 

15



--------------------------------------------------------------------------------

7.2. The voting interests of the Parties under the Joint Operating Agreement
shall be equal to *** to YFP and *** to Syntroleum.

 

7.3. Forthwith following the written request of Syntroleum, YFP shall provide or
caused to be provided to Syntroleum (at no additional cost or expense to
Syntroleum other than the costs incurred by Syntroleum in the reproduction and
shipping of same to Syntroleum), originals or copies of all material
operational, geological, geophysical, technical, engineering and other data,
books, records, contracts, maps, drawings and other information relating to the
OML 113 Lease (regardless of form) in the possession or control of YFP. YFP
shall have the right to request (at no additional cost or expense to YFP other
than the costs incurred by YFP in the reproduction and shipping of same to YFP)
copies of all material operational, geological, geophysical, technical, and
engineering information relating to the OML 113 Lease (regardless of form) in
the possession or control of Syntroleum.

 

7.4. YFP, Syntroleum and the International Operator, if any, will form an Area
of Mutual Interest covering Benin offshore Blocks 1, 2, 3, and 4 and including
the Seme Field and offshore Nigeria Blocks OPL 310, 311, 312, 313 and 314. The
parties shall only acquire an interest in any such block by allocating up to ***
(***) of such interest to YFP with the remaining balance of such interest
allocated to Syntroleum and the International Operator, if any.

 

ARTICLE 8- REPRESENTATIONS AND WARRANTIES

 

8.1. YFP hereby represents and warrants to Syntroleum that:

 

  8.1.1. YFP is duly incorporated and validly subsisting in its jurisdiction of
incorporation.

 

  8.1.2. YFP has full corporate capacity, power and authority to enter into this
Agreement and to perform its obligations hereunder.

 

  8.1.3. Neither the execution nor delivery of this Agreement nor the
performance by YFP of its obligations hereunder will place YFP in breach of (i)
any provision of its charter, by-laws or other corporate documents, (ii) any
court order, judgement or arbitral award to which YFP is subject, or (iii) the
OML 113 Lease or any other agreement, instrument, license or permit to which YFP
is a party or is bound.

 

  8.1.4. YFP and its shareholders and its board of directors have taken all
necessary corporate action and proceedings to authorize the entering into,
execution, delivery and performance of this Agreement, the Joint Operating
Agreement and the Technical Services Agreement.

 

  8.1.5. The OML 113 Lease (a true and complete copy of which has been provided
to Syntroleum) is in full force and effect, in good standing and YFP is the
holder of a one hundred percent (100%) legal and beneficial working interest
therein, free and clear of all overriding royalty interests, carried interests,
net profit interests, mortgages, charges, pledges, liens, pre-emptive rights and
other claims or encumbrances other than royalties or other entitlements of the
Government pursuant to the laws and regulations of the Federal Republic of
Nigeria.

 

16



--------------------------------------------------------------------------------

  8.1.6. YFP is and throughout the term of this Agreement shall be (i) a
qualified indigenous Nigerian company, (ii) an operator in good standing with
the Government, (iii) entitled to receive from the Government the benefits
accorded qualified indigenous Nigerian companies, and (iv) qualified to own and
hold its interests in the OML 113 Lease as an indigenous Nigerian company.

 

  8.1.7. No act or omission of YFP nor, to the best of YFP’s knowledge,
information and belief, any act or omission of any other party to the Concession
has occurred which would or might entitle the Government to terminate the
Concession and no notice has been given to YFP or, to the best of YFP’s
knowledge, information and belief, to any other party to the Concession by the
Government of any intention to terminate the Concession.

 

  8.1.8. With respect to the OML 113 Lease and YFP’s entitlement to an interest
therein there are no unsatisfied judgements or arbitral awards, claims, law
suits or proceedings in existence, contemplated or threatened, and no
circumstance exists which YFP reasonably believes may give rise to such a claim,
law suit or proceeding.

 

  8.1.9. YFP is the Operator of the OML 113 Lease and all operations on the OML
113 Lease have been performed in compliance with the terms and conditions of the
OML 113 Lease and the laws and regulations of the Federal Republic of Nigeria.

 

  8.1.10. All work programs and financial commitments (whether to the
Government, service contractors or otherwise) in respect of the OML 113 Lease in
effect on the date of this Agreement have been disclosed in writing to
Syntroleum. Other than any work or other obligations which by the terms of such
work programs or financial commitments are to be performed or satisfied after
the date of this Agreement, there are no outstanding work or other obligations
required to be performed or satisfied in respect of the OML 113 Lease.

 

  8.1.11. All royalties, bonuses, taxes, license fees and other amounts payable
by YFP under the terms and conditions of the OML 113 Lease or the laws and
regulations of the Federal Republic of Nigeria in respect of the OML 113 Lease
have been properly paid in a timely manner or will be so paid when due.

 

  8.1.12. The accounts, books and records kept by YFP in respect of the OML 113
Lease are true, correct and complete in all material respects and have been kept
in a manner consistent with YFP’s past practices and in compliance with the
terms and conditions of the OML 113 Lease and the laws and regulations of the
Federal Republic of Nigeria.

 

  8.1.13. No orders, notices or directives have been issued by the Government
and no claims have been threatened or made by the Government or any other person
or entity in respect of environmental matters (including, without limitation,
allegations of environmental contamination, non-compliance with abandonment and
reclamation obligations or non-compliance with any applicable laws or
regulations pertaining to health, safety and the environment) in connection with

 

17



--------------------------------------------------------------------------------

the OML 113 Lease and there are no circumstances existing as at the date of this
Agreement which YFP reasonably believes may result in any such orders, notices,
directives or claims being issued or made.

 

  8.1.14. Neither YFP nor any of its Affiliates nor any of its or their
directors, officers, employees, consultants or agents (individually a “YFP
Party”) have made and will not make at any time during the term of this
Agreement with respect to the matters provided for hereunder any payments,
loans, gifts or promises of payments, loans or gifts, directly or indirectly, to
or for the use or benefit of any official or employee of the Government or to or
for the use of any political party, official or candidate or to any other person
if such YFP Party knows or knew or should have known or has or had reason to
suspect that any part of such payment, loan or gift or promise or offer, would
violate the laws or regulations of the Federal Republic of Nigeria or other laws
and regulations applicable to any of the Parties or their respective Affiliates.
Each Party shall respond promptly, and in reasonable detail, to any notice from
any other Party or its auditors pertaining to the above stated representation
and warranty and shall furnish documentary support for such response upon
request from such other Party.

 

8.2. Syntroleum hereby represents and warrants to YFP that:

 

  8.2.1. Syntroleum is duly incorporated and validly subsisting in its
jurisdiction of incorporation.

 

  8.2.2. Syntroleum has full corporate capacity, power and authority to enter
into this Agreement and to perform its obligations hereunder.

 

  8.2.3. Syntroleum and its parent companies owns one hundred percent of the
Syntroleum GTL Process and the Syntroleum GTL Process will produce GTL diesel
and naptha.

 

  8.2.4. Neither the execution nor delivery of this Agreement nor the
performance by Syntroleum of its obligations hereunder will place Syntroleum in
breach of (i) any provision of its charter, by-laws or other corporate
documents, (ii) any court order, judgement or arbitral award to which Syntroleum
is subject, or (iii) any agreement, instrument, license or permit to which
Syntroleum is a party or is bound.

 

  8.2.5. Neither Syntroleum nor any of its Affiliates nor any of its or their
directors, officers, employees, consultants or agents (individually a
“Syntroleum Party”) have made and will not make at any time during the term of
this Agreement with respect to the matters provided for hereunder any payments,
loans, gifts or promises of payments, loans or gifts, directly or indirectly, to
or for the use or benefit of any official or employee of the Government or to or
for the use of any political party, official or candidate or to any other person
if such Syntroleum Party knows or knew or should have known or has or had reason
to suspect that any part of such payment, loan or gift or promise or offer,
would violate the laws or regulations of the Federal Republic of Nigeria or
other laws and regulations applicable to any of the Parties or their respective
Affiliates. Each Party shall respond promptly, and in reasonable detail, to any
notice from any other Party or its auditors pertaining to the above stated
representation and warranty and shall furnish documentary support for such
response upon request from such other Party.

 

18



--------------------------------------------------------------------------------

ARTICLE 9 – SYNTROLEUM GUARANTEE

 

9.1 Syntroleum International Corporation hereby guarantees to YFP the due
performance of Syntroleum’s obligations under Sections 3 and 4 of this
Agreement. This guarantee shall be replaced and superseded by a guarantee from
the International Operator upon its selection which shall contain the same
obligations as the guarantee from Syntroleum International Corporation.

 

ARTICLE 10 - CONDITIONS

 

10.1 The obligation of Syntroleum to continue and complete its obligations under
this Agreement is subject to satisfaction of the following conditions, which are
included for the exclusive benefit of and may be waived only by Syntroleum:

 

  10.1.1. Syntroleum and YFP shall have entered into the Joint Operating
Agreement and the Technical Services Agreement.

 

  10.1.2. All approvals as are in Syntroleum’s reasonable opinion necessary or
advisable shall have been obtained from the Government and third parties in
order to carry out the transactions contemplated by this Agreement, the Joint
Operating Agreement and the Technical Services Agreement in compliance with all
applicable laws and regulations and to effectively assign the Assigned Interests
in the OML 113 Lease to Syntroleum together with the benefit of all agreements
and rights deemed by Syntroleum to be materially related to such Assigned
Interests.

 

10.2 If, due to the non-fulfilment of any condition included in this Agreement
for its benefit, a Party refuses to continue and complete its obligations under
this Agreement, such Party shall have no liability to the other Party for
refusing to do so; provided, however, that the refusing Party shall have
complied with any obligation imposed on it by this Agreement to satisfy or
endeavour to satisfy such condition.

 

10.3 Except with the consent of the other Party, a Party may not waive the date
by which any condition in Section 10.1 or Section 10.2 must be satisfied without
waiving the entire condition to which such date pertains.

 

ARTICLE 11 - TERMINATION

 

11.1 This Agreement shall continue until terminated in accordance with any of
the provisions of this Article 11 below:

 

  11.1.1. This Agreement shall terminate upon a unanimous decision of the
Parties to terminate this Agreement.

 

  11.1.2. This Agreement may be terminated by a Party on Notice for
non-satisfaction of any condition included in Article 10 of this Agreement for
the benefit of such Party.

 

19



--------------------------------------------------------------------------------

  11.1.3. If, with respect to any portion of the OML 113 Lease, Syntroleum
surrenders its entire interest therein or withdraws therefrom, this Agreement
shall terminate insofar as it relates to such portion of the OML 113 Lease.

 

11.2 Upon termination of this Agreement with respect to the OML 113 Lease,
neither Party shall have any further obligation to the other Party under this
Agreement insofar as it relates to such portion of the OML 113 Lease; provided
that termination of this Agreement shall be without prejudice to any rights or
obligations of the Parties which have accrued as of the date of such
termination.

 

11.3 Notwithstanding termination of this Agreement the Parties shall remain
bound by the obligations of Section 5.3 and Articles 12, 14, 15, 16, 18 and 19
of this Agreement.

 

ARTICLE 12 – INDEMNIFICATION

 

12.1 YFP shall indemnify and hold harmless Syntroleum from and against any and
all expenses, damages, claims, losses and liabilities of whatsoever nature or
kind (including expenditures for legal fees on a solicitor and his own client
basis) which are made or brought by any person or entity against Syntroleum or
are otherwise suffered or incurred by Syntroleum as a result of, in connection
with, or arising directly or indirectly from any act, omission, matter or thing
done or omitted to be done which arose, accrued, occurred or was incurred
relating to the OML 113 Lease prior to the Effective Date including any
liability arising at any time to any third party arising out of or in connection
with the abandonment of decommissioning of or otherwise in connection with the
wells on the OML 113 Lease identified as the Aje #1 Well and the Aje #2 Well,
except that this indemnification shall have no effect if the Aje #1 Well and the
Aje #2 Well are used in Joint Operations as such term is defined in the Joint
Operating Agreement.

 

12.2 YFP shall indemnify and hold harmless Syntroleum from and against any and
all expenses, damages, claims, losses and liabilities of whatsoever nature or
kind (including expenditures for legal fees on a solicitor and his own client
basis) which are made or brought by any person or entity against Syntroleum or
are otherwise suffered or incurred by Syntroleum as a result of, in connection
with, or arising directly or indirectly from any breach by YFP of its
representations, warranties or obligations under this Agreement.

 

12.3 Syntroleum shall indemnify and hold harmless YFP from and against any and
all expenses, damages, claims, losses and liabilities of whatsoever nature or
kind (including expenditures for legal fees on a solicitor and his own client
basis) which are made or brought by any person or entity against YFP or are
otherwise suffered or incurred by YFP as a result of, in connection with, or
arising directly or indirectly from any breach by Syntroleum of its
representations, warranties or obligations under this Agreement.

 

ARTICLE 13 – ASSIGNMENT

 

13.1 Any assignment or transfer by a Party of any of its rights, obligations or
interests in this Agreement shall be made in accordance with the provisions of
the Joint Operating Agreement concerning assignment and transfer.

 

20



--------------------------------------------------------------------------------

ARTICLE 14 - CONFIDENTIALITY

 

14.1 The terms and conditions of this Agreement shall be regarded as
confidential information to be governed by the provisions of the Joint Operating
Agreement concerning confidentiality of information.

 

ARTICLE 15 - GOVERNING LAW AND DISPUTE RESOLUTION

 

15.1 The substantive law of Nigeria, without regard to any conflicts of laws
principles that could require application of any other law, shall govern the
interpretation of this Agreement and any dispute, controversy, or claim
(collectively, a “Dispute”) arising out of, relating to, or in any way connected
with this Agreement, including, without limitation, the existence, validity,
performance, breach, or termination thereof.

 

15.2 Any Dispute arising out of, relating to, or in any way connected with this
Agreement, including, without limitation, the existence, validity, performance,
breach or termination thereof, shall be settled in accordance with the
provisions of Article 11 of the Heads of Agreement.

 

ARTICLE 16 – NOTICES

 

16.1 Notices required or permitted to be given under this Agreement shall be
addressed or sent in accordance with the provisions of Article 16 of the Heads
of Agreement.

 

ARTICLE 17 - ANNOUNCEMENTS

 

17.1 A Party shall not make any press release or other public announcement
concerning this Agreement unless the text of such press release or announcement
has been approved in writing by the other Party; provided that such approvals
shall not be required if and to the extent such press release or announcement is
made in order to comply with any laws, rules or regulations of any government,
securities or similar commissions or stock exchanges to which the Party making
the press release or announcement is subject.

 

ARTICLE 18 - REMEDIES CUMULATIVE

 

18.1 The rights and remedies of the Parties under this Agreement are cumulative
and in addition to and not in substitution for any rights or remedies provided
by law or equity. Any exercise by a Party of any right or remedy for breach of
any provision of this Agreement shall not waive or prejudice any other right or
remedy to which such Party may be lawfully entitled in respect of such breach.

 

ARTICLE 19 – CERTAIN DAMAGES EXCLUDED

 

19.1 Notwithstanding anything to the contrary in this Agreement, neither Party
shall be liable in an action initiated by one against the other for special,
indirect or consequential damages resulting from or arising out of this
Agreement, including, without limitation, loss of profit or business
interruptions, however same may be caused.

 

21



--------------------------------------------------------------------------------

ARTICLE 20 - AMENDMENTS

 

20.1 This Agreement shall only be amended or modified by an agreement in writing
signed by each of the Parties and specifically referring to this Agreement.

 

ARTICLE 21 - ENTIRE AGREEMENT

 

21.1 This Agreement constitutes the entire agreement between the Parties and
supersedes all warranties and representations previously made and, except where
expressly referenced herein, all previous agreements, arrangements or
understandings between the Parties relating to the matters contained herein
whether oral or in writing made or dated prior to the date hereof.

 

ARTICLE 22 - NO WAIVER

 

22.1 No waiver by any Party of any breach of a provision of this Agreement shall
be binding unless made expressly in writing. Further, any such waiver shall
relate only to the breach to which it expressly relates and shall not apply to
any subsequent or other breach.

 

ARTICLE 23 - ENUREMENT

 

23.1 This Agreement shall enure to the benefit of and be binding upon the
respective successors and permitted assigns of the Parties.

 

ARTICLE 24 – FURTHER ASSURANCES

 

24.1 Each Party shall from time to time hereafter do all such acts and things
and execute all such documents and instruments as are reasonably requested by
the other Party to more effectively carry out the terms of this Agreement.

 

ARTICLE 25 – FORCE MAJEURE

 

25.1 If, as a result of Force Majeure, any Party is rendered unable, wholly or
in part, to carry out its obligations under this Agreement, other than any
obligation to pay any amount due, to indemnify or to furnish security, then the
obligations of such Party will, so far as and to the extent that the obligations
are affected by such Force Majeure, be suspended during the continuance of any
inability so caused and for such reasonable period thereafter as may be
necessary for such Party to put itself in the same position that it occupied
prior to the Force Majeure, but for no longer period. The Party claiming Force
Majeure will notify the other Parties of the Force Majeure within a reasonable
time after the occurrence of the facts relied on and will keep all Parties
informed of all significant developments. Such notice will give reasonably full
particulars of the Force Majeure, and also estimate the period of time that the
Party reasonably determines it is likely to require to remedy the Force Majeure.
The affected Party will use all reasonable diligence to remedy, remove or
overcome the Force Majeure situation as quickly as possible in an economic
manner, but will not be obligated to settle any labour dispute except on terms
acceptable to it and all such disputes will be handled within the sole
discretion of the affected Party. For the purposes of this Agreement, “Force
Majeure” will mean any act, event or circumstance, whether of the kind described
herein or otherwise, which is beyond the reasonable control of the Party
concerned and will include, but not

 

22



--------------------------------------------------------------------------------

be limited to, fire, flood, storm, hurricane, tornado, earthquake or other
natural disaster, acts of war (whether declared or undeclared), invasion,
sabotage, terrorism or threat of terrorism, riot, civil war, blockade,
insurrection, acts of public enemies, non-availability of equipment or
personnel, civil disturbances, and strikes, lockouts and other industrial
disturbances even if they were not beyond the reasonable control of the Party.

 

ARTICLE 26 – COUNTERPART EXECUTION AND FAX DELIVERY

 

26.1 This Agreement may be executed in any number of counterparts and each such
counterpart shall be deemed an original agreement for all purposes; provided
that no Party shall be bound by the terms of this Agreement unless and until all
Parties have executed a counterpart. Delivery by a Party of an executed
counterpart of this Agreement by fax to the other Parties shall constitute
sufficient delivery of this Agreement by that Party.

 

IN WITNESS WHEREOF, the Parties have caused their duly authorized officers to
execute and deliver this Agreement as of the day and year first above written.

 

YINKA FOLAWIYO PETROLEUM CO. LTD.

By:

 

/s/ T. B. Folawiyo

--------------------------------------------------------------------------------

Name:

  T. B. Folawiyo

Title:

  Managing Director SYNTROLEUM INTERNATIONAL HOLDINGS COMPANY

By:

 

/s/ John B. Holmes, Jr.

--------------------------------------------------------------------------------

Name:

  John B. Holmes, Jr.

Title:

  President

SYNTROLEUM NIGERIA LIMITED

By:

 

/s/ John B. Holmes, Jr.

--------------------------------------------------------------------------------

Name:

  John B. Holmes, Jr.

Title:

  President

For purposes of Section 9 only,

SYNTROLEUM INTERNATIONAL CORPORATION

By:

 

/s/ John B. Holmes, Jr.

--------------------------------------------------------------------------------

Name:

  John B. Holmes, Jr.

Title:

  President

 

23



--------------------------------------------------------------------------------

EXHIBIT ‘A’

MAP OF OML 113 LEASE

 

Not Available

 

24



--------------------------------------------------------------------------------

Exhibit “B”

 

to

Joint Venture Agreement

dated October _, 2004

 

THIS DEED OF ASSIGNMENT is made the      day of             , 200     BETWEEN
YINKA FOLAWIYO PETROLEUM COMPANY LIMITED, a company incorporated in Nigeria and
having its registered office at Yinka Folawiyo Plaza, 38 Warehouse Road, Apapa,
Lagos (hereinafter called “the Assignor” which expression shall where the
context so admits include its successors-in-title and assigns) of the first part
and SYNTROLEUM NIGERIA LIMITED, a company incorporated and existing under the
laws of the Federal Republic of Nigeria with its registered address at St.
Nicholas House, 9th Floor, Catholic Mission Street, Lagos, Nigeria
(“Syntroleum”), and [insert name of International Operator’s Nigerian affiliate]
a company incorporated and existing under the laws of the Federal Republic of
Nigeria and having its registered address at
                                                 Nigeria (Syntroleum and
                                         are hereinafter collectively called the
“Assignees” which expression shall where the context so admits include their
respective successors-in-title and assigns) of the other part.

 

1. WHEREAS:-

 

1. By a letter dated the 3rd day of July 1998, the Ministry of Petroleum
Resources granted to the Assignor Oil Mining Lease (OML) 113.

 

2. The Assignor has agreed to assign and                      has agreed to take
an undivided                  percent (        %) interest out of the interest
of the Assignor in OML 113 and Syntroleum has agreed to take an undivided
             percent (        %) interest out of the interest of the Assignor in
OML 113, each for valuable consideration.

 

2. NOW THIS AGREEMENT WITNESSES AS FOLLOWS:-

 

1. FOR GOOD AND VALUABLE CONSIDERATION the Assignor hereby ASSIGNS to the
Assignees that percent interest of its interests, rights, privileges, benefits,
duties, burdens, and obligations in and under OML 113 set opposite their
respective names below:

 

[Nigerian Affiliate of International Operator]                         %

Syntroleum                                         
                                                         %

 

2. The Assignees hereby accept the assignments as set out above.

 

3. This Deed of Assignment shall be governed by and construed in accordance with
the Laws of the Federal Republic of Nigeria

 

25



--------------------------------------------------------------------------------

4. This Agreement shall become effective upon the written consent and approval
of the Minister of Petroleum Resources of the Federal Republic of Nigeria, or
other duly authorised agent of the Federal Government of Nigeria.

 

IN WITNESS WHEREOF the parties hereto have caused their Common Seals to be
hereto affixed the date and year first above written.

 

2.1 THE COMMON SEAL

 

of the within-named

YINKA FOLAWIYO PETROLEUM COMPANY LIMITED

was duly affixed

in the presence of:-

 

--------------------------------------------------------------------------------

                                DIRECTOR

  

--------------------------------------------------------------------------------

SECRETARY

    

THE COMMON SEAL of

         

the within-named

         

2.2    SYNTROLEUM NIGERIA LIMITED

    

was duly affixed

         

in the presence of:-

         

--------------------------------------------------------------------------------

                                DIRECTOR

  

--------------------------------------------------------------------------------

DIRECTOR

    

THE COMMON SEAL of

         

the within-named

         

2.3    [AFFILIATE OF INTERNATIONAL OPERATOR]

    

was duly affixed

         

in the presence of:-

         

 

--------------------------------------------------------------------------------

                                DIRECTOR

  

--------------------------------------------------------------------------------

DIRECTOR

    

 

26



--------------------------------------------------------------------------------

This Deed of Assignment is hereby consented to by the Honourable Minister of
Petroleum Resources or other duly authorised agent of the Federal Government of
Nigeria this                      day of                      2004.

 

SIGNATURE:

 

NAME:

 

POSITION:

 

27